Citation Nr: 0922278	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  03-02 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability, to include spina bifida and degenerative 
disc disease of the lumbar spine.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right ankle/foot disability.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
plantar fasciitis with Achilles heel tendon spurs of the left 
foot.  

4.  Entitlement to an increased (compensable) rating for 
postoperative fibroadenoma of the left breast, to include a 
scar.    

5.  Entitlement to an increased (compensable) rating for 
lichen simplex of the genital area.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to 
July 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 2001 and May 2007 rating actions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Oakland, California.                 

By the October 2001 rating action, the RO determined that the 
Veteran had not submitted new and material evidence to reopen 
her claim for service connection for plantar fasciitis with 
Achilles heel tendon spurs of the left foot.  In that same 
rating action, the RO determined that the Veteran had 
submitted new and material evidence to reopen her claims for 
service connection for a back disability, to include spina 
bifida and degenerative disc disease of the lumbar spine, and 
a right ankle/foot disability.  However, upon reopening the 
aforementioned claims, the RO denied them on the merits.  In 
addition, the RO denied the Veteran's claim for an increased 
(compensable) rating for lichen simplex of the genital area.    

In September 2002, the Veteran filed a notice of disagreement 
(NOD) in which she stated that she disagreed with the October 
2001 decision.  In December 2002, the RO issued a statement 
of the case (SOC) and listed the issues on appeal as 
entitlement to service connection for a back disability and a 
right foot/ankle disability, and entitlement to an increased 
(compensable) rating for lichen simplex of the genital area.  
The issue of whether new and material evidence had been 
received to reopen a claim of entitlement to service 
connection for plantar fasciitis with Achilles heel tendon 
spurs of the left foot was not included in the December 2002 
SOC.  However, upon a review of the Veteran's September 2002 
NOD, it is clear that she disagreed with the entire October 
2001 decision, which would include the RO's denial of the 
aforementioned new and material claim.  Because the record 
reflects that the RO has not issued the requisite SOC with 
respect to this issue pursuant to 38 C.F.R. § 20.200, the 
Board must remand this issue for proper issuance of an SOC, 
and to provide the Veteran an opportunity to perfect an 
appeal of the issue thereafter by filing a timely substantive 
appeal.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Following the issuance of the December 2002 SOC, the Veteran 
submitted a timely substantive appeal (VA Form 9) in January 
2003.  

Regardless of the RO's actions in the October 2001 rating 
decision regarding reopening the Veteran's claims for service 
connection for a back disability and a right ankle/foot 
disability, the Board must independently address the issue of 
reopening the previously denied claims.  That is, whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted); see also Barnett v. Brown, 83 F.3d 1380 (1996).  
Thus, the issues on appeal have been characterized as set 
forth on the title page.

In the May 2007 rating action, the RO denied the Veteran's 
claim for an increased (compensable) rating for postoperative 
fibroadenoma of the left breast.  The Veteran filed an NOD in 
June 2007, and the RO issued an SOC in January 2008.  Later 
that month, the Veteran submitted a timely substantive 
appeal.   

In April 2009, the Veteran testified before the undersigned 
Veterans Law Judge via videoconference.  A copy of the 
transcript of that hearing has been made part of the claims 
file.

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for plantar fasciitis with Achilles heel tendon 
spurs of the left foot, and entitlement to an increased 
(compensable) rating for lichen simplex of the genital area, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1999 decision, the RO denied the Veteran's 
application to reopen her claims for service connection for a 
back disability, to include spina bifida and degenerative 
disc disease of the lumbar spine, and a right ankle/foot 
disability.  The Veteran was provided notice of the decision 
and her appellate rights.  In July 1999, she submitted an 
NOD, and an SOC was issued later that month.  The Veteran did 
not file a substantive appeal.  

2.  In May 2000, the Veteran filed an application to reopen 
her claims for service connection for a back disability and a 
right ankle/foot disability.        

3.  In regard to the claim for service connection for a back 
disability, to include spina bifida and degenerative disc 
disease of the lumbar spine, the evidence received since the 
April 1999 rating action is essentially duplicative, 
cumulative or not relevant; none of the additional evidence, 
when considered alone or together with all of the evidence, 
both old and new, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  In regard to the claim for service connection for a right 
ankle/foot disability, evidence received since the April 1999 
denial, when considered in conjunction with all of the 
evidence of record, is not cumulative and is significant 
enough that it must be considered in order to fairly decide 
the merits of the claim.      

5.  The Veteran's service treatment records show that in 
August 1972, she was treated after twisting her right foot; 
x-rays taken at that time were reported to be negative; it is 
apparent that this injury resolved with no residual 
disability as the remaining service treatment records, 
including the ETS (expiration of term of service) examination 
report, are negative for any complaints or findings of a 
right ankle/foot disability.

6.  The post-service medical evidence shows that the Veteran 
sprained her right ankle in 1975, 1990, and 1998; there is no 
competent evidence relating the Veteran's post-service right 
ankle sprains to her period of active military service; the 
first post-service medical evidence of a right foot 
disability, diagnosed as plantar fasciitis of the right foot, 
is dated over 26 years after the Veteran's discharge.

7.  There is no competent evidence that suggests a causal 
link between a current right ankle/foot disability, to 
include plantar fasciitis of the right foot, and any incident 
of active service.     

8.  The Veteran's service-connected postoperative 
fibroadenoma scar of the left breast is well-healed and 
measures 4 centimeters (cm.) in length and 0.6 cm. in width, 
and is 2 cm. above the left areola; there is no medical 
evidence to show that the biopsy scar is tender by objective 
examination.    


CONCLUSIONS OF LAW

1.  The April 1999 rating decision, in which the RO denied 
the Veteran's application to reopen claims for service 
connection for a back disability, to include spina bifida and 
degenerative disc disease of the lumbar spine, and a right 
ankle/foot disability, is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.160(d), 20.1103 (2008).       

2.  In regard to the claim for service connection for a back 
disability, to include spina bifida and degenerative disc 
disease of the lumbar spine, the evidence received since the 
April 1999 rating decision is not new and material, and the 
claim for this benefit is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2001).

3.  In regard to the claim for service connection for a right 
ankle/foot disability, the evidence received since the April 
1999 rating action is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156(a) (2001).

4.  A chronic right ankle/foot disability, to include plantar 
fasciitis of the right foot, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).    

5.  The criteria for an increased (compensable) rating for 
the Veteran's service-connected postoperative fibroadenoma of 
the left breast, to include a scar, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805, 7819 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2004, April 2004, December 2005, March 2006, and December 
2006 letters sent to the Veteran by the RO adequately 
apprised her of the information and evidence needed to 
substantiate the claims.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

During the pendency of the Veteran's appeal, the Court also 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 9-10.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in January 2004, April 2004, December 2005, March 2006, and 
December 2006 fulfills the provisions of 38 U.S.C.A. § 
5103(a).  That is, the Veteran received notice of the 
evidence needed to substantiate her claims, the avenues by 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
addition, the March 2006 letter informed her about how VA 
determines effective dates and disability ratings, as 
required by Dingess.    

The December 2005 notification letter also informed the 
Veteran of the requirement of submitting new and material 
evidence to reopen a previously denied claim and defined what 
"new and material" evidence was.  The December 2005 
notification letter specifically included an affirmative 
statement of the evidence, not previously of record, needed 
to reopen her claim for service connection for a back 
disability.  The RO indicated that the previous denial of the 
Veteran's claim for service connection for a back disability 
was based on the fact that there was no evidence that the 
Veteran had a chronic back disability that was either 
incurred in or aggravated by service.  According to the RO, 
the evidence she needed to submit had to relate to that fact.  
Thus, with respect to the Veteran's claim to reopen her claim 
for service connection for a back disability, the Board 
determines that the December 2005 letter satisfied the Kent 
requirements by apprising the Veteran of both the new and 
material evidence standard as well as the information 
required to substantiate her entitlement to the underlying 
claim.  Kent, 20 Vet. App. at 9.

Regarding the notification requirements under Kent for the 
Veteran's application to reopen her claim for service 
connection for a right ankle/foot disability, although the 
December 2005 letter informed the Veteran of the requirement 
of submitting new and material evidence to reopen a 
previously denied claim and defined what "new" and 
"material" evidence is, and provided the Veteran with what 
information was needed to substantiate her underlying claim 
for service connection, namely, that there was a relationship 
between her disability and an injury, disease, or event in 
military service, the Veteran was not provided the basis for 
the denial of her previously disallowed claim, which was that 
there was no competent medical evidence showing that she had 
a current right ankle/foot disability, to include any 
residuals of her in-service right foot injury.  Nevertheless, 
after a review of the December 2005 letter and an 
acknowledgment of the aforementioned notification deficiency, 
the Board concludes that the letter sent to the Veteran 
substantially satisfies the requirements set forth by the 
Court in Kent by informing her of the type of evidence needed 
to reopen her claim.  Further, the Board notes that the 
Veteran's statements during the videoconference hearing 
indicated knowledge that the evidence must show a 
relationship between her claimed current disability and her 
period of active service in order to reopen her claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007).  Based on 
the foregoing, the Board finds that, in the circumstances of 
the Veteran's new and material claim to reopen her claim for 
service connection for a right ankle/foot disability, any 
additional development or notification would serve no useful 
purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in January 2004, April 2004, 
December 2005, March 2006, and December 2006, after the 
decision that is the subject of this appeal.  In regard to 
the timing deficiency with respect to this notice, the Board 
finds no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that new and material evidence has not been 
submitted to reopen the claim for service connection a back 
disability, to include spina bifida, and that the 
preponderance of the evidence is against the underlying claim 
for service connection for a right ankle/foot disability, and 
the claim for an increased (compensable) rating for 
postoperative fibroadenoma of the left breast, to include a 
scar, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.          

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

With respect to the Vazquez-Flores requirements, the record 
reflects that the RO has directly advised the Veteran of the 
rating criteria for the evaluation of her biopsy scar.  The 
Veteran has acknowledged her receipt of this information and 
the allegations she advances are reflective of her actual 
knowledge of the applicable rating criteria.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (determining that no 
prejudicial error to veteran resulted in defective VCAA 
notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, she has been provided a meaningful opportunity 
to participate effectively in the processing of her claims by 
VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  As to any duty to provide a 
medical opinion in regard to the issue of reopening a claim 
for service connection for a back disability, according to 38 
C.F.R. § 3.159(c)(4)(iii), the duty to provide a medical 
opinion in a claim to reopen a finally adjudicated issue, as 
in this case, applies "only if new and material evidence is 
presented or secured."  38 C.F.R. § 3.159(c)(4)(C)(iii).  
Because the Board has determined that the Veteran has not 
presented new and material evidence to reopen the claim for 
service connection for a back disability, to include spina 
bifida and degenerative disc disease of the lumbar spine, 
there is no duty to provide an examination or medical 
opinion.  Id.  

As explained in more detail below, the Board finds that new 
and material evidence has been presented to reopen the claim 
for service connection for a right ankle/foot disability.  In 
regard to the underlying service connection claim, the 
Veteran did not receive a VA examination for the purpose of 
deciding this claim, apparently because the RO did not deem 
such an opinion or examination to be "necessary" to render 
its decision on the claim (see 38 U.S.C.A. § 5103A(d)(1); 
accord 38 C.F.R. 3.159(c)(4)).  38 U.S.C.A. § 5103A(d)(2) and 
38 C.F.R. § 3.159(c)(4) require the Secretary to treat an 
examination or opinion as being necessary to make a decision 
on a claim if, taking into consideration all information and 
law or medical evidence (including statements of the 
veteran), there is "(1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veteran v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra, 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

In this case, although the Veteran's service treatment 
records show that in August 1972, she was treated after 
twisting her right foot, it is apparent that there was no 
residual disability and x-rays taken at that time were 
reported to be negative.  In addition, the remaining records, 
including the ETS examination, are negative for any 
complaints or findings of a right ankle/foot disability, to 
include plantar fasciitis of the right foot.  Moreover, 
although the medical evidence of record shows that the 
Veteran sprained her right ankle in 1975, 1990, and 1998, 
there is no competent medical evidence that relates any of 
these right ankle sprains to her period of service.  
Furthermore, the first post-service medical evidence of a 
right foot disorder, diagnosed as plantar fasciitis of the 
right foot, is dated over 26 years after the Veteran's 
discharge, and there is no competent evidence that suggests a 
causal link between a current right ankle/foot disability, to 
include plantar fasciitis of the right foot, and any incident 
of active service.  Under these circumstances, the Board 
finds that VA has no duty to provide an examination or obtain 
a medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c) (4) (2008).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); Wells v. Principi, 326 
F.3e 1381, 1384 (Fed. Cir. 2003).

In regard to the Veteran's claim for a compensable rating for 
a biopsy scar, she received a VA examination in April 2007 
which was thorough in nature and adequate for the purposes of 
deciding this claim.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no duty to provide another examination or a 
medical opinion.  38 C.F.R. §§ 3.326, 3.327 (2008).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard. v. Brown, 4 Vet. App. 384 (1993).







II.  New and Material Claims


A.  Back Disability, to Include Spina Bifida and Degenerative 
Disc Disease of the Lumbar Spine

The Veteran's original claim for service connection for a 
back disability was initially denied by the RO in a September 
1975 rating action.  At that time, the RO indicated that 
there was no evidence of record showing that the Veteran had 
a back disability that was related to service.  The Veteran 
was provided notice of the decision and her appellate rights 
but did not file an NOD.  

By a May 1977 rating action, the RO denied the Veteran's 
claim for a nonservice-connected pension.  At that time, the 
RO noted that previous x-rays showed spina bifida occulta.  

In an unappealed November 1997 rating decision, the RO denied 
the Veteran's claim for service connection for a back 
disability, to include spina bifida.  By an April 1999 
decision, the RO continued to deny the Veteran's claim for 
service connection for a back disability, to include disc 
disease, on the basis that she had failed to submit new and 
material evidence.  The RO specifically noted that no chronic 
back disability was shown during service, nor was arthritis 
of the back shown to a compensable degree within one year 
after the Veteran's discharge from active duty.  38 C.F.R. 
§ 3.104.  The Veteran was provided notice of the decision and 
her appellate rights.  In July 1999, she submitted an NOD, 
and an SOC was issued later that month.  The Veteran did not 
file a substantive appeal.  Therefore, the April 1999 rating 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).  
Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the April 1999 rating action was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
Veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The definition of "new and material" evidence was changed, 
but the current definition applies only to claims filed on or 
after August 29, 2001.  See 38 C.F.R. § 3.146 (2003); see 
also 66 Fed. Reg. 45620 (2001).  The Veteran's claim to 
reopen was filed in May 2000.  Accordingly, the old and more 
favorable new and material evidence standard is applicable.

The evidence of record at the time of the April 1999 rating 
action consists of the Veteran's service treatment records 
pertaining to her period of active duty from July 1970 to 
July 1973; private medical treatment records, dated from 
March 1974 to August 1997, including a private medical 
statement from B.B.W., M.D., dated in May 1975, a private 
medical statement from B.J.S., M.D., dated in April 1976, and 
a private medical statement from R.H.B., D.C., dated in 
November 1976; VA Medical Center (VAMC) outpatient treatment 
records, dated from October 1975 to June 1976, and from 
January to May 1998; a VA examination report, dated in 
February 1977; a lay statement from the Veteran's sister, 
dated in June 1998; and a private medical treatment record, 
dated in September 1998.   

The Veteran's service treatment records show that in November 
1971, she was treated for thoracic back pain associated with 
motion.  At that time, she denied any trauma or sprain.  
Examination of the thoracic spine showed that there was 
tenderness to palpation and pain with flexion and rotation.  
The impression was probable musculoskeletal pain.  The 
Veteran continued to receive intermittent treatment for back 
pain throughout November 1971.  In August 1972, she was 
treated again for back pain of one day duration.  There was 
no known trauma.  She denied radiation of the pain to the 
legs.  The pain was more pronounced with bending her neck 
forward.  In May 1973, the Veteran underwent an ETS 
examination.  At that time, her spine and other 
musculoskeletal system were clinically evaluated as 
"normal."      

In a VA Form 21-4138, Statement in Support of Claim, dated in 
June 1976, the Veteran stated that as an outpatient at a VAMC 
in October 1975, she fell and reinjured her back.  

VAMC outpatient treatment records, dated from October 1975 to 
June 1976, show that in June 1976, the Veteran was treated 
for chronic low back pain.  X-rays taken at that time were 
reported to show spina bifida occulta.  It was noted that the 
Veteran's chronic low back pain was probably functional, and 
that the relationship between low back pain and obesity was 
discussed with the Veteran.   

In February 1977, the Veteran underwent a VA examination.  At 
that time, she stated that she had chronic back pain.  The 
physical examination showed that there were no abnormalities 
of the Veteran's lumbar spine.  Flexion was to 70 degrees and 
extension was to 25 degrees.  An x-ray of the lumbar spine 
was reported to be negative.  

In August 1997, the RO received private medical treatment 
records, dated from March 1974 to August 1997.  The records 
show that in March 1974, the Veteran was treated for 
complaints of low back pain.  She stated that she had 
recently been lying in bed when she developed pain in her 
back and legs.  Following the physical examination, the 
examiner reported that there was no evidence of orthopedic 
disease.  

The private treatment records also include a private medical 
statement from Dr. B.B.W., dated in May 1975, in which Dr. W. 
indicated that she had been treating the Veteran since May 
1975 for numerous problems, including low back pain.  
According to the record, in December 1975, the Veteran noted 
that she had experienced back pain for two years.  In May 
1976, the Veteran was treated for complaints of low back 
pain.  At that time, she stated that in approximately 1971, 
while she was in the military, she had a sudden onset of back 
pain and an inability to straighten up secondary to the pain.  
She indicated that although she was given medication, the 
pain persisted and she developed chronic low back pain.  The 
physical examination showed that the Veteran was obese.  
Following the physical examination, the examiner stated that 
the Veteran had subjective complaints of low back pain since 
1971.  According to the examiner, neurological examination 
was without abnormal findings or objective evidence of back 
disease.  The examiner noted that the Veteran's low back pain 
was probably real, although it appeared out of proportion to 
her physical findings.  According to the examiner, the 
Veteran's low back pain was probably related to obesity.  

The private medical records also include private medical 
statements from Dr. B.J.S., dated in April 1976, and Dr. 
R.H.B., dated in November 1976.  In the April 1976 statement, 
Dr. S. indicated that the Veteran was disabled and was unable 
to work for at least six months.  In the November 1976 
statement, Dr. R.H.B. indicated that he had been treating the 
Veteran since September 1976.  Dr. B. noted that examination 
of the Veteran revealed acute traumatic lumbosacral sprain 
and pain, with severe neck pains extending in the right 
shoulder.  According to Dr. B., the Veteran was totally 
disabled and would be for the next four to six months.  The 
records further show that in June 1997, it was reported that 
the Veteran had chronic mechanical low back pain since 
approximately 1987.      

VAMC outpatient treatment records, dated from January to May 
1998, show that in January 1998, the Veteran was treated for 
complaints of low back pain.  She stated that she had a long 
history of low back pain, and that she had recently 
exacerbated her pain when she picked up a baby.  Following 
the physical examination, the examiner indicated that the 
Veteran experienced an exacerbation of chronic low back pain 
which was acute in nature.   A subsequent x-ray, taken in 
February 1998, was reported to show mild loss of disc height 
at L4-5 and L3-4 which suggested degenerative disc disease.      

In a lay statement, dated in June 1998, the Veteran's sister 
reported that the Veteran did not have any back problems 
prior to service.  According to the Veteran's sister, in 
1971, the Veteran called her on several occasions and 
complained of back problems.      

In a September 1998 private medical treatment record, it was 
noted that the Veteran had degenerative disc disease of the 
lumbar spine.   

Evidence received subsequent to the unappealed April 1999 
decision consists of duplicative copies of the Veteran's 
service treatment records, duplicative copies of private 
medical treatment records, dated from March 1974 to August 
1997, VAMC outpatient treatment records, dated from August 
1999 to December 2007, and hearing testimony.   

Subsequent to the April 1999 rating action, the Veteran 
submitted duplicative copies of private medical treatment 
records, dated from dated from March 1974 to August 1997.  
The records include duplicative copies of the May 1975 
private medical statement from Dr. B.B.W., and the November 
1976 private medical statement from Dr. R.H.B.

VAMC outpatient treatment records, dated from August 1999 to 
December 2007, show that in March 2000, it was reported that 
the Veteran's back pain was stable.  In October 2004, the 
Veteran was treated for complaints of back pain radiating to 
her left leg for the past two to three weeks.  The diagnosis 
was back strain.  In December 2004, the Veteran had x-rays 
taken of her lumbosacral spine.  The x-rays were reported to 
show mild degenerative changes with no evidence for acute 
process.     

In May 2001, the Veteran submitted a duplicative copy of the 
private medical statement from Dr. B.J.S., dated in April 
1976.   

In October 2002, the Veteran submitted duplicative copies of 
her service treatment records which showed treatment for back 
pain in November 1971.  The Veteran also submitted 
duplicative copies of the March 1974 and May 1976 private 
medical treatment reports which showed treatment for back 
pain.    

In April 2009, the Veteran testified before the undersigned 
Veterans Law Judge via videoconference.  At that time, she 
stated that during service, she developed a sudden onset of 
back pain.  She denied any injury or trauma.  According to 
the Veteran, after her discharge, she continued to experience 
chronic back pain and was diagnosed with degenerative disc 
disease of the lumbar spine.           

In the instant case, the Veteran contends that her currently 
diagnosed degenerative disc disease of the lumbosacral spine 
originated during her period of active military service.  In 
this regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995). 
However, when the determinative issues involve a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the Veteran possesses medical expertise, 
nor is it contended otherwise.  Therefore, as a layman, the 
Veteran is not qualified to offer a medical opinion regarding 
the etiology of her condition, and her assertions cannot 
serve as a basis to reopen the claim for service connection 
for a back disability, to include spina bifida.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  In any event, the 
Veteran's contention that her back disability originated 
during her period of active military service and that she has 
had recurrent back pain ever since service (continuity of 
symptomatology-see 38 C.F.R. § 3.303(b)) is cumulative of her 
previous contention at the time of her prior claim, and 
therefore, is not new and material.

The Board observes that in regard to the evidence submitted 
subsequent to the April 1999 rating action, the duplicative 
copies of the Veteran's service treatment records, and the 
duplicative copies of private medical treatment records, 
dated from March 1974 to August 1997, to include the May 1975 
private medical statement from Dr. B.B.W., the April 1976 
private medical statement from Dr. B.J.S., the November 1976 
private medical statement from Dr. R.H.B., and the March 1974 
and May 1976 private medical treatment reports, are not 
"new" in that they were of record at the time of the RO's 
denial in April 1999.   

In addition, while the VAMC outpatient treatment records, 
dated from August 199 to December 2007, are "new" in that 
they were not of record at the time of the RO's denial in 
April 1999, they are cumulative in that the records merely 
confirm what was already known in April 1999, and the records 
do not tend to prove the Veteran's claim in a manner not 
previously shown.  See 38 C.F.R. § 3.156(a) (2001).  The VAMC 
outpatient treatment records reflect that December 2004 x-
rays of the Veteran's lumbosacral spine show mild 
degenerative changes, which was already known in April 1999.  
Thus, the above records do not address the specific matter 
under consideration, which is whether the Veteran's back 
disability, to include degenerative disc disease of the 
lumbar spine, began during or is causally linked to service.  
Id.  

With respect to the Veteran's spina bifida, this disorder is 
defined as a congenital cleft of the spinal column.  See 
Blanchard v. Derwinski, 3 Vet. App. 300, 301 (1992).  
Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  The Court of Appeals for 
Veterans Claims has specifically determined that "spina 
bifida occulta, a congenital condition, is noncompensable 
under applicable law."  Firek v. Derwinski, 3 Vet. App. 145, 
146 (1992).

Where during service a congenital or developmental defect is 
subject to a superimposed injury or disease, service 
connection may be warranted for the additional disability 
caused by such events.  VAOPGCPREC 82-90.  The evidence of 
record, to include the medical evidence received since the 
last final RO decision denying service connection for a back 
disability, does not show a superimposed injury or disease 
resulting in additional disability.   

In short, the evidence received after the prior final denial 
does not tend to prove the Veteran's claim in a manner 
different from what was known in April 1999.  Therefore, in 
light of the above, the Board finds that the additional 
evidence received is not so significant that it must be 
considered to fairly decide the merits of the Veteran's 
claim.  38 C.F.R. § 3.156 (2001).  As new and material 
evidence has not been presented; the claim to reopen is 
denied.




B.  Right Ankle/Foot Disability

The Veteran's original claim for service connection for a 
right foot disability was initially denied by the RO in a 
November 1997 rating action.  At that time, the RO noted that 
the Veteran's service treatment records showed that in August 
1972, she twisted her right foot.  However, the RO stated 
that the injury was acute and healed with no residual 
disability.  The RO indicated that the Veteran's ETS 
examination was negative for any right foot disability, and 
there was no evidence that the Veteran had a current 
diagnosis of a right foot disability.  The Veteran was 
provided notice of the decision and her appellate rights but 
did not file an NOD.  

By an April 1999 decision, the RO denied the Veteran's claim 
for a right ankle disability, previously claimed as a right 
foot disability.  The RO once again noted that although the 
Veteran's service treatment records showed that she had 
twisted her right foot in August 1972, x-rays taken at that 
time were negative and the remaining records were negative 
for any complaints or findings of a right foot or ankle 
disability.  The RO further indicated that although post-
service medical evidence showed that the Veteran experienced 
right ankle sprains in October 1975, 1990, and 1998, there 
was no evidence relating the sprains to her period of active 
service, to include her in-service right foot injury.  The 
Veteran was provided notice of the decision and her appellate 
rights.  In July 1999, she submitted an NOD, and an SOC was 
issued later that month.  The Veteran did not file a 
substantive appeal.  Therefore, the April 1999 rating 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).  
Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the April 1999 rating action was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
Veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 
273.  If new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the Board 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002).

Because the Veteran's claim to reopen was filed in May 2000, 
the more favorable new and material evidence standard, in 
effect prior to August 29, 2001, is applicable.   

The evidence of record at the time of the April 1999 rating 
action consists of the Veteran's service treatment records, 
VAMC outpatient treatment records, dated from October 1975 to 
June 1976, and from January to May 1998, and private medical 
records, dated from March 1974 to August 1997.  

The Veteran's service treatment records show that in August 
1972, she was treated after twisting her right foot.  An x-
ray was taken of her right foot which was reported to be 
negative.  She was given an ace bandage.  In May 1973, she 
underwent an ETS examination.  At that time, her feet and 
lower extremities were clinically evaluated as "normal."  
The Veteran was honorably discharged from service in July 
1973 after three years of active duty.  

In a VA Form 21-4138, Statement in Support of Claim, dated in 
June 1976, the Veteran stated that as an outpatient at a VAMC 
in October 1975, she fell and "resprained" her right ankle.  
In support of her claim, she submitted VAMC outpatient 
treatment records, dated from October 1975 to June 1976.  The 
records reflect that in October 1975, it was noted that the 
Veteran recently had an accident at the VAMC and injured her 
right foot.  It was reported that she was using crutches but 
getting around "alright."     

In August 1997, the RO received private medical records, 
dated from March 1974 to August 1997.  The records show that 
in May 1976, the Veteran was treated for right foot pain.  At 
that time, she stated that in 1972, while she was in the 
military, she fell when her right ankle buckled under her.  
She indicated that she was placed on crutches and was doing 
well until she slipped at a VAMC in October 1975.  The 
examiner noted that x-rays were negative for a fracture.  The 
physical examination showed that the Veteran's gait was 
normal with toe, heel, and tandem walk.  The Veteran was able 
to hop on each leg without any problems.  Following the 
physical examination, the examiner reported that the 
Veteran's complaints of right foot pain were not related to 
her complaints of low back pain and were probably orthopedic 
in nature.  The records also reflect that in February 1990, 
the Veteran was treated for complaints of problems with her 
right foot.  At that time, she stated that she had injured 
her right foot in the previous year.  She reported that she 
had chronic problems with her foot and that she had swelling 
of her right ankle.  The assessment was right ankle sprain.       

VAMC outpatient treatment records, dated from January to May 
1998, show that in February 1998, it was noted that the 
Veteran had experienced intermittent right ankle pain for 
many years.  She denied any recent injury.  The physical 
examination showed that the Veteran's ankle was stable.  The 
examiner reported that he gave the Veteran an ace wrap for 
her ankle.  Upon another evaluation in February 1998, the 
Veteran was diagnosed with a right ankle sprain.     

Evidence received subsequent to the unappealed April 1999 
decision consists of duplicative copies of the Veteran's 
service treatment records, VAMC outpatient treatment records, 
dated in October 1975, and from February 1998 to April 2000, 
and hearing testimony.      

In August 2000, the Veteran submitted VAMC outpatient 
treatment records, dated from February 1998 to April 2000.  
The records show that in August 1999, it was noted that the 
Veteran was a diabetic who was returning to the clinic for a 
follow-up evaluation for left plantar fasciitis.  At that 
time, the Veteran stated that she also had pain in her right 
foot.  The diagnosis was bilateral plantar fasciitis versus 
an Achilles tendinitis.  In January 2000, the Veteran was 
again treated for pain in her right foot.  The diagnosis was 
mid-substance plantar fasciitis.  In April 2000, the Veteran 
underwent an endoscopic plantar fasciotomy of the right foot.  
The postoperative diagnosis was plantar fasciitis of the 
right foot.      

In October 2002, the Veteran submitted duplicative copies of 
her service treatment records which showed that in August 
1972, she twisted her right foot.  She also submitted 
duplicative copies of the VAMC outpatient treatment records 
which showed that in February 1998, she was treated for right 
ankle pain.   

In March 2004, the Veteran submitted copies of VAMC 
outpatient treatment records which reflect that in October 
1975, she fell on some ice cream at a VAMC and injured her 
right ankle.  The diagnosis was of a right ankle sprain 
secondary to trauma.  An x-ray of her right ankle was 
interpreted as showing minimal soft tissue swelling over the 
lateral malleolus with no underlying boney deformities.   

In the April 2009 videoconference hearing, the Veteran 
testified that during service, she injured her right foot.  
Specifically, she indicated that she twisted her right ankle 
while running to a telephone.  The Veteran reported that her 
right foot was wrapped in an ace bandage and she was given 
crutches.  According to the Veteran, in 1975, after her 
discharge, she re-injured her right foot at a VAMC.  The 
Veteran stated that she had developed chronic pain in her 
right foot/ankle.  She noted that in 2000, she underwent 
surgery for plantar fasciitis of the right foot. 

The Board has reviewed the evidence since the April 1999 
rating action and has determined that the VAMC outpatient 
treatment records, dated from February 1998 to April 2000, 
are both "new and material."  38 C.F.R. § 3.156.  The 
aforementioned evidence is "new" in that it was not of 
record at the time of the RO's denial in April 1999.  The 
evidence is "material" because it is probative of the issue 
at hand, which is whether the Veteran currently has a right 
foot disability.  The newly received evidence shows that the 
Veteran has a current right foot disability, diagnosed as 
plantar fasciitis of the right foot, which is something that 
was not demonstrated in April 1999.  

Under the legal standard that is applicable in this case, new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). Thus, 
in light of the above, it is the Board's determination that 
the aforementioned evidence is both "new and material."  
The evidence shows that the Veteran has a current right foot 
disability, diagnosed as plantar fasciitis of the right foot, 
and tends to support the Veteran's claim in a manner not 
previously shown.  Accordingly, the Veteran's claim for 
service connection for a right ankle/foot disability is 
reopened.


III.  Service Connection Claim

In view of the Board's decision above, the Veteran's claim 
for service connection for a right ankle/foot disability must 
be adjudicated on a de novo basis without regard to the 
finality of the April 1999 rating decision.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu, 2 Vet. App. at 492, 494.

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

In this case, the Veteran contends that her currently 
diagnosed right ankle/foot disability, to include plantar 
fasciitis of the right foot, is related to her period of 
active service, to include her in-service right foot injury.  
In this regard, although the Veteran's service treatment 
records show that she was treated for a right foot injury in 
August 1972, it is apparent that this injury was acute and 
transitory and resolved with no residual disability given the 
normal x-ray taken at the time of the injury and the normal 
ETS examination.  

The evidence of record shows that the Veteran sustained post-
service right ankle sprains in 1975, 1990, and 1998.  There 
is no competent medical evidence of record which relates such 
trauma to the Veteran's period of active service, to include 
her in-service right foot injury.  Moreover, there is no 
evidence of record of a current right ankle disability.  

In regard to the Veteran's right foot, the first post-service 
medical evidence of a right foot disability is in August 
1999, over 26 years after the Veteran's separation from the 
military.  VAMC outpatient treatment records show that in 
August 1999, the Veteran was diagnosed with plantar fasciitis 
of the right foot.  With respect to negative evidence, the 
Court held that the fact that there was no record of any 
complaint, let alone treatment, involving the veteran's 
condition for many years could be decisive.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints]; see 
also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
["negative evidence" could be considered in weighing the 
evidence].  In this case, such a prolonged gap between in-
service findings and the initial post-service diagnosis 
weighs against the claim for service connection.

In the instant case, there is no competent medical evidence 
of record which links the Veteran's right foot disorder, 
currently diagnosed as plantar fasciitis of the right foot, 
to her period of active military service, to include her in-
service right foot injury.  

The only evidence of record supporting the Veteran's claim is 
her own opinion that she currently has a right ankle/foot 
disability, to include plantar fasciitis of the right foot, 
which is related to her period of active service.  However, 
the Board finds that as a layperson, the Veteran is not 
competent to offer an opinion on a matter clearly requiring 
medical expertise, such as the etiology of her currently 
diagnosed plantar fasciitis of the right foot is related to 
her in-service right foot injury.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that 
a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions.)  Therefore, 
this is not a case in which the Veteran's lay beliefs alone 
can serve to establish any association between the claimed 
disability and her military service.  See Espiritu, supra.     

The nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  Regarding the Veteran's claim of recurrent 
right ankle and foot pain since service, while she is 
competent to report what comes to her through he senses, to 
include pain, as noted above, she does not have medical 
expertise to provide a competent opinion regarding diagnosis 
and causation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, in the Board's judgment, the normal separation 
examination, the history of post-service injuries, the gap in 
time between in-service findings and relevant post-service 
diagnoses and the absence of a competent opinion linking a 
current foot disability to service is far more probative than 
the Veteran's allegation of recurrent symptoms.  

In summation, the Board finds that there is no competent 
evidence on file linking any of the Veteran's post-service 
right ankle sprains in 1975, 1990, and/or 1998, to her period 
of active military service or to any incident of active duty, 
to include the August 1972 right foot injury.  In addition, 
there is no evidence of record showing a current diagnosis of 
a right ankle disability.  Moreover, there is no competent 
evidence on file linking the Veteran's current right foot 
disability, diagnosed as plantar fasciitis of the right foot, 
to service or to any incident of active duty, to include the 
August 1972 right foot injury, despite her assertions that 
such a causal relationship exists.  Accordingly, service 
connection for a right ankle/foot disability, to include 
plantar fasciitis of the right foot, is not warranted.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b); see also, 
e.g. Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 
2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


IV.  Increased Rating Claim

A.  Factual Background

The Veteran's service treatment records show that in March 
1970, she underwent an enlistment examination.  At that time, 
she noted that in August 1967, she had a benign tumor removed 
from her left breast.  The examiner stated that the Veteran 
had a 2 to 3 cm. surgical scar on the upper, outer quadrant 
of her left breast.  Examination of her breasts showed no 
masses, tenderness, or discharge.  The records reflect that 
in November 1971, the Veteran was diagnosed with a nodule in 
her left breast, 2 cm. above the nipple.  In December 1971, 
she underwent a left breast biopsy which was reported to show 
fibroadenoma.  In May 1973, the Veteran underwent an ETS 
examination.  At that time, the examiner stated that the 
Veteran had two scars on her left breast.       

By a September 1975 rating action, the RO granted service 
connection for postoperative fibroadenoma of the left breast.  
At that time, the RO assigned a noncompensable disability 
rating under Diagnostic Code 7819, effective from July 28, 
1973, for the Veteran's service-connected postoperative 
fibroadenoma of the left breast.  

In February 1977, the Veteran underwent a VA examination.  At 
that time, the examiner stated that the Veteran had multiple 
small surgical scars on the left breast which were well 
healed.  No tumors were palpable in either breast.  
Otherwise, within normal limits.  The diagnosis was 
postoperative status fibroadenoma of the left breast with no 
findings.  

A VA examination was conducted in February 2004.  At that 
time, the examiner noted that the Veteran had a history of a 
left breast biopsy during high school, and a second left 
breast biopsy during service.  She had a total abdominal 
hysterectomy (TAH) in 1989 for enlarged fibroid uterus.  
Examination of her breasts showed that there were no masses 
and that there was no lymphadenopathy.  The diagnosis was of 
status post left breast biopsy, times two, including one 
while in the military for fibroadenoma with no sequelae.       

In February 2006, the Veteran requested that her service- 
connected postoperative fibroadenoma of the left breast be 
reevaluated for a higher rating.

A VA examination was conducted in April 2007.  At that time, 
the examiner noted that the Veteran had a history of excision 
of two benign fibroadenomas in the left breast.  The examiner 
stated that according to the Veteran, the first surgery 
occurred prior to service and was in the lateral area of the 
left breast.  The in-service biopsy was performed above the 
left nipple.  The Veteran reported that she had occasional 
mild tenderness in the area of that incision site.  The 
physical examination of the Veteran's breasts showed no 
masses, dimpling, or discharge.  She had a well healed 
transverse incision 2 cm above the left areola which measured 
4 cm x 0.6 cm.  The Veteran also had a well healed incision 
along "1:00 radial," 9 cm from the left areola, which 
measured 5.5 cm x 0.2 cm.  A mammogram performed at the time 
of the examination was reported to show heterogeneously dense 
breast tissue with no evidence of malignancy.  The diagnosis 
was status post excisional biopsy of benign fibroadenoma of 
the left breast.  The examiner indicated that the breast 
examination was normal and the Veteran only reported mild 
tenderness on occasion which did not affect normal 
activities.  

In the April 2009 videoconference hearing, the Veteran 
testified that due to her service-connected left breast scar, 
she had a hard time lifting her left arm.  According to the 
Veteran, there was "a pulling" in the incision which made 
it difficult for her to raise her arm.  The Veteran also 
reported that her scar was tender.    


Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2008), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008). Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus. 
. . . is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim."  Hart 
v. Mayfield, 21 Vet. App. 505, 509-10 (2007); see also 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this 
regard, the Court has recognized that "staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service- 
connected disability exhibits symptoms what would warrant 
different ratings."  Hart, supra, at 509.

The Veteran's service-connected postoperative fibroadenoma of 
the left breast, to include a scar, has been assigned a 
noncompensable disability rating under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7819, which is under the 
schedule of ratings for the skin.  In this regard, the Board 
notes that by regulatory amendment effective August 30, 2002, 
substantive changes were made to the schedular criteria for 
evaluating the skin.  Under the revised rating criteria, 
Diagnostic Code 7819 provides that benign skin neoplasms 
should either be evaluated based on disfigurement of the 
head, face, or neck under Diagnostic Code 7800; as scars 
under Diagnostic Codes 7801 to 7805; or based on impairment 
of function.  38 C.F.R. § 4.118, Diagnostic Code 7819 (2008). 

Effective August 30, 2002, scars, other than head, face, or 
neck scars that are deep or cause limited motion are rated 
under Diagnostic Code 7801.  Where there is evidence of such 
a scar area or areas exceeding 6 square inches (39 sq. cm.), 
a 10 percent evaluation will be assigned.  A 20 percent 
evaluation is warranted where there is evidence of a scar 
area or areas exceeding 12 square inches (77 sq. cm.).  A 30 
percent evaluation is warranted where there is evidence of a 
scar area or areas exceeding 72 square inches (465 sq. cm.).  
A 40 percent evaluation for area or areas exceeding 144 
square inches (929 sq. cm.) is assignable.  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2008).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 (2008).  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 
(1) (2008).  A deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, 
Note (2) (2008).

Superficial scars (not associated with underlying soft tissue 
damage) other than on the head, face, or neck, that do not 
cause limited motion may be assigned a 10 percent rating for 
area or areas of 144 square inches (929 sq. cm.) or greater.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

Under the criteria for Diagnostic Code 7803, superficial, 
unstable scars warrant a 10 percent evaluation.  An unstable 
scar is one where, for any reason, there is frequent loss of 
skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7803 
(2008).

Under the criteria for Diagnostic Code 7804, superficial 
scars, painful on examination, warrant a 10 percent 
disability rating.  A superficial scar is not one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008).

Under the criteria for Diagnostic Code 7805, scars may be 
rated on the limitation of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2008).

In the instant case, the Veteran maintains that her 
postoperative scar of the left breast is more disabling than 
currently evaluated.  She maintains that the scar is tender 
and restricts motion of her left arm.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu, 2 Vet. App. 
at 492.

In this case, the evidence of record shows that the Veteran's 
service-connected scar of the left breast is very small, 
measuring  4 cm. in length and 0.6 cm. in width, and is 2 cm. 
above the left areola.  The Board recognizes that the Veteran 
has subjective complaints that the scar is tender and 
restricts motion of her left arm.  However, ever since the 
Veteran's December 1971 left breast biopsy of a fibroadenoma, 
her postoperative scar has been consistently described as 
well-healed with no sequelae.  The scar is very small in size 
and there have been no findings that the scar is deep or 
causes limited motion.  There is no medical evidence to show 
that the scar is tender or painful upon objective examination 
(i.e., palpation).  In addition, examination of the left 
breast has shown no masses, dimpling, or discharge.  The 
Board recognizes that in the Veteran's April 2009 
videoconference hearing, she stated that her service-
connected scar of the left breast restricted the motion of 
her left arm.  However, in the April 2007 VA examination, the 
examiner stated that the Veteran noted only mild tenderness 
of the scar on occasion, which did not affect normal 
activities.  Thus, the preponderance of the evidence is 
against a finding that the Veteran's scar of the left breast 
causes limited function in the affected area.  Therefore, a 
compensable rating under Diagnostic Code 7805 is not 
warranted.   See 38 C.F.R. § 4.118, Diagnostic Code 7805.  

In addition, a compensable rating is not warranted under 
Diagnostic Code 7801 because the preponderance of the 
evidence is against a finding that the Veteran's service-
connected scar of the left breast is deep or causes limited 
motion and affects an area exceeding six square inches.  38 
C.F.R. § 4.118, Diagnostic Code 7801 (2008).

The Board further notes that a compensable rating is not 
warranted under Diagnostic Code 7802 as there is no 
indication that the Veteran's service-connected scar of the 
left breast is of an area or areas of 144 square inches or 
greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  
Moreover, the Veteran is not entitled to a compensable rating 
for her service-connected scar of the left breast under 
Diagnostic Code 7803 or 7804.  Although the evidence of 
record shows that the scar is superficial, and that the 
Veteran has subjective complaints that the scar is tender, 
there is no indication that the scar is unstable or painful 
on examination.  Therefore, a compensable rating under either 
Diagnostic Code 7803 or 7804 is not warranted.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2008).      

In light of the above, the Board finds that the preponderance 
of the evidence is against the claim for an increased 
(compensable) rating for postoperative fibroadenoma of the 
left breast, to include a scar.  The Board has considered the 
doctrine of reasonable doubt; however, because the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001); Gilbert 1 Vet. App. at 49, 
55-57.  


IV.  Extraschedular Rating

The Board finds that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the Veteran's service-connected postoperative fibroadenoma of 
the left breast, to include a scar, which would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating. Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).




ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a back 
disability, to include spina bifida and degenerative disc 
disease of the lumbar spine.  

New and material evidence has been received to reopen a claim 
for service connection for a right ankle/foot disability, to 
this extent only, the claim is granted.  

Entitlement to service connection for a right ankle/foot 
disability, to include plantar fasciitis of the right foot, 
is denied.  

Entitlement to an increased (compensable) rating for 
postoperative fibroadenoma of the left breast, to include a 
scar, is denied.  


REMAND

By a March 2000 rating action, the RO granted service 
connection for lichen simplex of the genital area.  The RO 
noted that the Veteran's service treatment records showed 
that she had been seen on several occasions for complaints of 
vaginal itching.  Diagnostic impression was an unspecified 
dermatitis with pruritis vulvae.  Post-service medical 
evidence showed that the Veteran was diagnosed with lichen 
simplex and was prescribed topical cream.  The RO assigned a 
noncompensable disability rating under Diagnostic Code 7899-
7806, effective from April 24, 1997, for the Veteran's 
service-connected lichen simplex.  

In May 2000, the Veteran requested that her service- 
connected skin disability be reevaluated for a higher rating.      

The criteria for rating skin disabilities changed August 30, 
2002.  67 Fed. Reg. 49,590-99 (July 31, 2002).  As the 
Veteran's appeal was pending at the time the applicable 
regulations were amended, the Veteran is entitled to 
consideration under the old criteria, and under both sets of 
the new regulations.  However, as the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the Veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue); 38 C.F.R. § 3.114 (2008); 
VAOPGCPREC 7-2003; VAOPGCPREC 3-2000; Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Rhodan v. West, 12 Vet. App. 55, 
57 (1998); Green v. Brown, 10 Vet. App. 111, 116-119 (1997).

In the April 2009 videoconference hearing, the Veteran 
testified that she had been diagnosed with her service-
connected skin disorder in other parts of her body, including 
her scalp, breasts, and behind her knees and elbows.  
According to the Veteran, she used a prescribed shampoo to 
wash her hair due to the skin disorder.  In this regard, the 
Board notes that according to VAMC outpatient treatment 
records, the Veteran's problem list includes atopic 
dermatitis and lichen simplex chronicus, and shows that she 
has been prescribed Ketoconazole shampoo.  In addition, VAMC 
outpatient treatment records reflect that in December 1998, 
the Veteran was treated at the dermatology clinic.  At that 
time, the examiner noted that the Veteran had been diagnosed 
with lichen simplex in the anterior genitalia.  The examiner 
reported that according to the Veteran, she had new areas of 
dry and itching skin on her face and scalp.  The physical 
examination showed that the Veteran had patchy areas of 
hypopigmentation with slight scale on the face, forehead, and 
chin.  She also had some flaking areas on the scalp.  The 
Veteran had thickening of the skin of the bilateral labia 
majora.  The examiner diagnosed seborrheic dermatitis and 
lichen simplex in the anterior genitalia.  It was also noted 
that the Veteran also had a prescription for Ketoconazole 
shampoo.  

In light of the above, given the Veteran's contentions that 
her service-connected skin disability had spread to other 
parts of her body, the Board finds that a VA examination, as 
specified in greater detail below, should be performed.  See 
38 C.F.R. § 3.159.  In this regard, it is pertinent to note 
that medical evidence is required to permit the Board and 
adjudicators to determine the degree of disability 
attributable to the service-connected as opposed to the 
nonservice-connected disorder.  See Waddell v. Brown, 5 Vet. 
App. 454 (1993).  In Mittleider v. West, 11 Vet. App. 181 
(1998), the Court held that regulations require that when 
examiners are not able to distinguish the symptoms and/or 
degree of impairment due to a service-connected disability 
from any other diagnosed disorder, VA must consider all 
symptoms in the adjudication of the claim.  

The Board also notes that, as explained in the Introduction 
of this decision, in a September 2001 statement, the Veteran 
expressed her disagreement with the October 2001 decision in 
which the RO determined that new and material evidence had 
not been received to reopen her claim for service connection 
for plantar fasciitis with Achilles heel tendon spurs of the 
left foot.  The RO has not yet issued an SOC with respect to 
the aforementioned new and material issue.  Under these 
circumstances, the Board must remand this issue so that the 
RO can provide the Veteran an SOC, and afford her an 
opportunity to perfect an appeal thereafter by filing a 
timely substantive appeal.  Manlincon, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue an SOC to the 
Veteran that addresses the issue of 
whether new and material evidence has been 
received to reopen a claim of entitlement 
to service connection for plantar 
fasciitis with Achilles heel tendon spurs 
of the left foot.  The Veteran should also 
be informed of the requirements to perfect 
her appeal with respect to this issue.  
If, and only if, the Veteran perfects an 
appeal by the submission of a timely 
substantive appeal, this issue should be 
returned to the Board for appellate 
review.  38 C.F.R. §§ 20.202, 20.302 
(2008).

2.  The Veteran should be scheduled for a 
comprehensive VA dermatological 
examination to determine the current 
nature and severity of her service-
connected lichen simplex of the genital 
area.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished. 

The examiner should be asked to discuss 
the presence (including degree) or absence 
of ulceration, exfoliation, crusting, 
systemic or nervous manifestations, 
exudation, itching, or lesions.  In 
addition, the examiner must report all 
locations where the Veteran's skin 
disorder appears (the percentage of the 
entire body) and express an opinion as to 
whether it is on an exposed area, 
disfiguring, or exceptionally repugnant.  
In this regard, the examiner should 
specifically comment on whether the 
Veteran's service-connected lichen simplex 
is located on her scalp, face, breasts, 
and/or behind her knees and elbows.  

The examiner must also specifically 
comment on whether there is a relationship 
between the Veteran's service-connected 
lichen simplex and her diagnosed 
seborrheic dermatitis and atopic 
dermatitis.  If such skin diseases are 
separate and distinct, the examiner is 
requested to provide medical findings to 
permit adjudicators to determine the 
degree of disability attributable to the 
service-connected as opposed to the 
nonservice-connected disorder.  

The examiner should also comment as to 
whether, in the past 12 months, the 
Veteran had used systemic therapy, such as 
corticosteroids or other immunosuppressive 
drugs, to treat her service-connected skin 
disease and if so, the frequency she had 
used such therapy should be noted.  In the 
alternative, the examiner should note 
whether the Veteran had used a topical 
therapy in the past 12 months.  

3.  The RO must then review and re-
adjudicate the claim for an increased 
(compensable) rating for lichen simplex of 
the genital area.  If the benefit sought 
is denied, the RO must provide the Veteran 
and her representative a supplemental 
statement of the case and an appropriate 
period of time must be allowed for 
response.  Thereafter, the case must be 
returned to this Board for appellate 
review.   


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


